Citation Nr: 0406355	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased schedular rating for avascular 
necrosis, right hip, status post total hip replacement, in 
excess of 30 percent, prior to January 8, 2003, and on and 
after March 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from March 1976 to 
March 1980, and from January 1981 to February 1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO) that confirmed a 30 percent rating for residuals of a 
total right hip replacement for the period prior to January 
8, 2003.  The matter was remanded for a video hearing in June 
2003.

Appellant underwent a second hip replacement operation in 
January 2003.  A March 2003 rating decision increased the 
rating for right hip disability from 30 percent to 100 
percent, effective January 8, 2003.  This rating was assigned 
for a period following right hip replacement surgery pursuant 
to 38 C.F.R. § 4.71a Code 5054 (2003).  Appellant is 
scheduled to revert to a rating of 30 percent disability 
effective March 1, 2004.  The period for which the 100 
percent rating is assigned is not at issue.  Thus, the issue 
has been recharacterized as set forth on the title page.

Appellant testified before the undersigned Veterans Law Judge 
via videoconference in September 2003.  A transcript of that 
hearing has been associated with the file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim for increased rating was filed in April 
2002, after the date of enactment of the VCAA, so the VCAA 
applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  
The VCAA specifically provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In this case, the rating decision under appeal was issued 
prior to appellant's second hip replacement operation, which 
was performed in January 2003.  Given that the second surgery 
constitutes a significant change in appellant's medical 
condition since the previous rating decision, a new medical 
examination is necessary to determine appellant's current 
postoperative symptomology.  The Board notes that appellant 
is scheduled for medical reevaluation in February 2004 (one 
year after surgery) for exactly this purpose.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for increased disability rating 
are satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  Specifically, any records of 
treatment from April 2002 to January 8, 
2003 should be identified by the 
appellant and obtained by the 
appropriate party.  These should 
include any pre-surgical evaluations of 
the right hip that were conducted prior 
to the January 2003 revision.  To the 
extent that appellant's assistance is 
needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.

2.  RO should arrange an appropriate VA 
medical examination, such as by an 
orthopedic specialist, to determine the 
current severity of appellant's 
symptoms residual to his hip 
replacement surgery.  The claims folder 
should be provided to the examiner for 
review prior to examination.  All 
appropriate tests and diagnostics 
should be conducted and noted in the 
record, including evaluation of pain, 
weakness, fatigability, and limitation 
of motion.  After reviewing the file 
and examining the appellant, the 
examiner should provide an opinion as 
to appellant's current symptoms, in 
terms consistent with the rating 
criteria.  

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for increased rating 
for residuals of hip replacement 
surgery.  RO should specifically 
consider the findings of the most 
current VA medical examination and the 
testimony of appellant before the 
Board.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



